The prosecution against this appellant originated in the recorder's court of the city of Birmingham. The charge against him was carrying concealed weapon. From a judgment of conviction in said court he appealed to the circuit court, and was there tried for the same offense upon complaint filed by the city attorney. The jury returned a verdict of guilty, and judgment of conviction was accordingly pronounced and entered. From said judgment this appeal is taken, and the cause is submitted here upon motion to affirm. This motion of necessity must be granted, as there is no assignment of error, nor bill of exception, and the record proper, upon which the appeal is predicated, is regular in all respects. Let the judgment be affirmed. Affirmed.